ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Omran Holding Group                        )      ASBCA Nos. 60917, 60918, 60919
                                           )                 60920,60921,60922
                                           )                 60923
                                           )
Under Contract No. W912ER-12-C-0044        )

APPEARANCES FOR THE APPELLANT:                    Dirk Haire, Esq.
                                                  Alexa Santora, Esq.
                                                   Fox Rothschild LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  James D. Stephens, Esq.
                                                  Aimee L. Rider, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Middle East
                                                   Winchester, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 4 August 2017




                                                ~dministrative   Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60917, 60918, 60919, 60920,
60921, 60922, 60923, Appeals ofOmran Holding Group, rendered in conformance with
the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2